-   -




                  *flri oomlaolur~’ court Of the aslmty-0s
             tbs ~b~rltt*b rool88nooMY, uponth0 aitt02t me
             lAo fnlpfliortioa of eaohoftloor, otatw the
            M O0SOity
                   th o r o toa rllma 0Or 80xl
                                             -Wbo & lo o
             to bo ur.4 by the bborS?f &ntha eL&arga of ot$b
             olal buoinu  whlob, It par&and
             ohall be bow&tla the wer    prosrr r
             for     the puoh6ao              Of #OPlieraBd              la tarout   of
                          l elt,ehmuua ty ar athyohall k
             th oa a ur amo
             rorwtoe aad paidlE the .or?le
                                        YMar                               u ?Iu.lnps.-
             vlba ru othrrapuao.0,
                          khoro    tb        r\rtarpbElo   or ntaobller          am owed
            by tho ahoriif               Doputh, Wiry shall bo alo
                                            or hb
             gya           tour (4$)a.~* far rrahxilotrovrlad lnth
                               o flttiolol )oolmoo, wh io h lIOPohU
               -x
            aovor              l4maobo ot therrinbamaeo 0 rwtatloa




                          lb the   Ilt%bt      ot that     utlaa     bt amtion.b      ti ml010
        @l99,V6r.m'. linnntrt.4 CivilBta88t.0,
                                             rhlohptidoo:
                 0. . '.ma Oaalommoro'-GOUT%of WI* oouuty
            Of 'thesherltr8 ruldmaeo     qpoa the nittoo  ud
            mo mr l
                  zi
                   p  ScatSosor 8uoh091pk
                                        a u,ltatlnr: th eno -
            uoslt7 #tar o fOralla om or mom 66ta6bilei   t6
                                                 eto lr fio ia l
            k M o db yth a& r iftlEth ello o h u g
            ~Oia .H, 9 .em
                      It16 #o opinlosl
                                    Of thilDaportmwteB4 pJ M7 bo oo
        l&vlao4    that      the at&&o           ma%8 with the Cariroionoro~              “F-i:
                                                    apoa tho   rrittoa      ana (111orn
               It   &6wrUngly   tolla.,   that tbo rttm     Saqulrrcl
     aboat & your oplaloareq~ut  lo a aattor whI6hlienlatlrd,y
     withlothe Usmreti6n ot your Odr8iomro~    Cau’t.. ltn the
     went tbmta rrlttw l:d oworo appllcatllarr of the ofiiorr       ham



pi
     llomn* Caprcand l#.meta m&tW~l6h            6O\il4   p?0poz4 b0 4C
     l1 4 6ba ythin lftiu.
             *6tlB & th m thr
                           t lb wo dll 8mtLf8~t*dly             a mwr
     p m Q8o stic m
                  m,r o a a la
                                          YOM 8TWJ $ nlly